39DETAILED ACTION
1.	This action is made Final in response to applicant’s Amendments / Request for Reconsideration filed 11/14/22.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hueber (US Des. Pat. No. D527,433) in view of Zider et al. (US Pub. No. 2005/0192114).
With respect to claims 1-7, Fig.’s 1-7 of Hueber teaches a golf club head comprising: a body portion having a toe portion, a heel portion, a front portion with a face portion (Fig. 3), a rear portion, a top portion (Fig. 6), and a sole portion (Fig. 7), the top portion comprising: a toe-side surface at or adjacent the toe portion; a heel-side surface at or adjacent the heel portion; a center surface between the toe-side surface and the heel-side surface, the center surface bisected by a center longitudinal axis of the golf club head; a first transition portion extending in a linear first diagonal direction across the top portion and separating the toe-side surface and the center surface (Fig.’s 1, 6); a second transition portion extending in a linear second diagonal direction across the top portion and separating the heel-side surface and the center surface; and an alignment aid at the center surface (Fig.’s 1, 6), wherein the first transition portion and second transition portion cooperate to provide a visual narrowing effect in the rear-to-front direction of the golf club head (best seen Fig. 6); wherein the first linear direction transition portion extends inwardly from a toe-side periphery of the top portion toward the front portion, and wherein the second linear direction transition portion extends inwardly from a heel-side periphery of the top portion toward the front portion Id.; wherein the first transition portion and the second transition portion each have a stepped configuration to produce a height offset between the center surface and toe side surface and between the center surface and the heel side surface (Fig. 1); wherein a distance between the first and second transition portion decreases moving across the top in rear to front direction (best seen in Fig.’s 1 and 6). 
Admittedly, the alignment aid of Hueber does not comprise first and second strips portions that aid in providing a narrowing visual effect in the rear to front direction. However, Zider et al., directed to the analogous art of golf club putters that utilize alignment means, teaches the following features to be known in the art: an alignment aid including: a first plurality of strip portions located between a first transition portion and a center longitudinal axis, the first plurality of strip portions spaced apart in a rear-to-font direction of the golf club head; and a second plurality of strip portions located between a second transition portion and the center longitudinal axis, the second plurality of strip portions spaced apart in the rear-to-front direction of the golf club head (Fig. 2A; paragraphs [0021]-[0022]); wherein each strip portion of the first plurality of strip portions includes a first end proximate the first transition portion and substantially parallel with the first transition portion, wherein each strip portion of the first plurality of strip portions includes a second end at the center longitudinal axis and substantially parallel with the center longitudinal axis, wherein each strip portion of the second plurality of strip portions includes a first end proximate the second transition portion and substantially parallel with the second transition portion, wherein each strip portion of the second plurality of strip portions includes a second end at the center longitudinal axis and substantially parallel with the center longitudinal axis, wherein the first and second strips provide a visual narrowing effect in the front to rear direction (Fig. 2A; paragraphs [0021]-[0022]); wherein the first ends of the first plurality of strip portions are equidistant from the first transition portion (Fig. 2A) and the second ends of the first plurality of strip portions are equidistant from the center longitudinal axis (Fig. 2A), and wherein the first ends of the second plurality of strip portions are equidistant from the second transition portion (Fig. 2A) and the second ends of the second plurality of strip portions are equidistant from the center longitudinal axis (Fig. 2A), wherein the first plurality of strip portions extend across the center surface in a first forward diagonal direction toward the center longitudinal axis, and wherein the second plurality of strip portions extend across the center surface in a second forward diagonal direction toward the center longitudinal axis (Fig. 2A; paragraphs [0021]-[0022]), wherein the first transition portion extends inwardly from a toe-side periphery of the top portion toward the front portion, and wherein the second transition portion extends inwardly from a heel-side periphery of the top portion toward the front portion (Fig. 2A), wherein the strip portions are trapezoidal shape (i.e. when top plate 20A is designed as two portions 22A, 23A that mirror each other, the strips will have a trapezoidal shape). 
At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the markings of Zider et al. for the markings of Hueber. The motivation to combine is to provide an “alignment system” for the golfer to aid in setting up to a golf ball and provide alignment during the swing. Such modification is considered to have a reasonable expectation of success since the alignment strips can be easily formed by various known means (i.e. printing, engraving, machining, etc.). The combination of Hueber and Zider et al. is considered to teach wherein the first and second transition portions, and alignment aid, cooperate to provide a visual narrowing effect in the rear to front direction of the golf club head. Moreover, since the second ends of the strips are positioned at the longitudinal axis, they are also construed as being “proximate” the center longitudinal axis. Applicant may amend to “proximate to and spaced from the center longitudinal axis” to distinguish. 
Admittedly, from the combination, there is not express teaching of the first ends and second ends being parallel to the angled transition portions or central longitudinal axis (with respect to claim 1) and the strip portions are not taught to decrease in length and width in rear to front direction (with respect to claim 2). However, the following limitations of the claimed strip portions of the alignment aid are considered printed matter that does not have a new and unobvious functional relationship with the substrate that it is positioned thereon: first and second end orientations (i.e. “parallel” to the transition portions and longitudinal axis – claim 1), length and width of the strip portions (claim 2). 
Per MPEP 2111.05, if a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. the critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.  In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983). Moroever, “[M]ere printed matter cannot impart a patentable feature to a claim” In re Miller, 418 F.2d 1392, 164 USPQ 46 (CCPA 1969). The physical configuration of the claimed apparatus in the Gulack invention comprised three key elements: (1) a band, ring, or set of concentric rings; (2) a plurality of individual digits imprinted on the band or ring at regularly spaced intervals; and (3) an algorithm by which the appropriate digits are developed. The court noted that the claims require a particular sequence of digits to be displayed on the outside surface of a band. These digits were functionally related to the band in two ways: (1) the band supports the digits; and (2) there is an endless sequence of digits — each digit residing in a unique position with respect to every other digit in an endless loop. The digits exploit the endless nature of the band, and notably, these features are critical to the invention, thus constituting a functional relationship between the digits and the band. The product performed some function with respect to the printed matter it is associated because the claimed algorithm would not be satisfied without certain physical relationships of the string of numbers. In Miller, printed indicia on a measuring device for use in fractioning recipes was at issue. Specifically, volumetric indicia on the measuring receptacle indicated volume in a certain ratio to actual volume. This relationship was held to constitute a functional relationship between the indicia and the substrate. The printed matter performs some function with respect to the product to which it is associated. Evidence against a functional relationship exists where a product merely serves as a support for printed matter. See MPEP 2111.05. These situations may arise where the claim as a whole is directed towards conveying a message or meaning to a human reader independent of the supporting product. Another example in which a product merely serves as a support would occur for a deck of playing cards having images on each card. See In re Bryan, 323 Fed. App'x 898 (Fed. Cir. 2009) (unpublished). In Bryan the applicant asserted that the printed matter allowed the cards to be "collected, traded, and drawn"; "identify and distinguish one deck of cards from another"; and "enable[] the card to be traded and blind drawn". However, the court found that these functions do not pertain to the structure of the apparatus and where instead drawn to the method or process of playing a game. See also Ex parte Gwinn, 112 USPQ 439, 446-47 (Bd. Pat. App. & Int. 1955), in which the invention was directed to a set of dice by means of which a game may be played. The claims differed from the prior art solely by the printed matter in the dice. The claims were properly rejected on prior art because there was no new feature of physical structure and no new relation of printed matter to physical structure. For example, a claimed measuring tape having electrical wiring information thereon, or a generically claimed substrate having a picture of a golf ball thereupon, would lack a functional relationship as the claims as a whole are directed towards conveying wiring information (unrelated to the measuring tape) or an aesthetically pleasing image (unrelated to the substrate) to the reader. Additionally, where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.
Here, the strip portions are considered directed to printed matter. At paragraphs [0208], [0210], [0220] of applicant’s printed publication it is expressly taught that the strips can be formed by “painted” on the golf club. Moreover, and unlike the fact situations in Miller and Gulack, the substrate (center/top surface of the golf club) does not support the printed indicia in a new and unobvious functional manner. Within the golf club art, alignment markings are old and very well known in the golf club art; the CPC even dedicates an entire classification to this type of printed matter - “visual indicators for aligning the golf club” – A63B53/0441. Secondary reference Zider teaches printed matter strip portions and is exemplary of known alignment means used to help a golfer align the putter and form a visual line during dynamic movement of the putter head. Specifically, the alignment means provides a visually narrowing effect from rear to front, aiding in the putter setup. The claimed printed matter does not depend on the substrate like the algorithmic based digit pattern in Gulack depended on the “endless” structure of the band. Notably, the putter can be oriented with a “narrowing effect” without the claimed printed matter, as the stepped transition regions clearly provide this effect. Indeed, Applicant’s putter embodiment in Fig. 55 and corresponding disclosure at paragraphs [0207] admit that “a visual narrowing effect” is achieved without the claimed printed matter. Also, different indicia can be used to provide a visual narrowing effect, as evidenced by Fig. 58 of applicant’s specification, undermining a new and unobvious functional relationship between the printed matter and substrate. Unlike Miller and Gulack, the printed matter, according to applicant’s specification can be arranged in a multitude of configurations. Specifically, the first and second strips may “differ in shape (e.g. width, length, and/or height), and/or visual appearance” (paragraph [0212]), or be “spaced” differently, (paragraph [0213]), or extend “continuously or discontinuously”, and they can even be positioned at different regions of the substrate Id.  Applicant further contemplates strips of different “surface area” strips with non-linear arrangements, including “curved, stepped, zigzagged, winding, oscillating, twisting, and the like”. The strips can be “comingled” or “interconnected”.  The printed matter can be arranged at multiple levels, including “recessed” or “raised”. In sum, there is not a new and unobvious functional relationship between the above claimed arrangements of the first and second strips and the substrate it is imprinted thereon. As such, no patentable weight is afforded to the following arrangements of the first and second strips: first and second end orientations (i.e. “parallel” to the transition portions and longitudinal axis), length and width of the strip portions.
With respect to claims 8-12 and 14, Fig.’s 1-7 of Hueber teaches a golf club head comprising: a body portion having a toe portion, a heel portion, a front portion with a face portion configured to impact a golf ball, a rear portion, a top portion, and a sole portion, the top portion comprising: a toe-side surface at or adjacent the toe portion; a heel-side surface at or adjacent the heel portion; a center surface between the toe-side surface and the heel-side surface; a first transition portion extending in a first linear direction across the top portion and separating the toe-side surface and the center surface; a second transition portion extending in a second linear direction across the top portion and separating the heel-side surface and the center surface; and an alignment aid spaced apart across the center surface, wherein a spacing between the first transition portion and the second transition portion gradually decreases when moving across the top portion in the rear-to-front direction of the golf club head to provide a visual narrowing effect of the center surface; wherein the first linear direction extends inward from a toe- side periphery of the top portion toward the face portion, and wherein the second linear direction extends inward from a heel-side periphery of the top portion toward the face portion; wherein the first transition portion and the second transition portion have stepped configurations to lower a height of the center surface relative to a height of the toe- side surface and the heel-side surface.
The alignment aid of Hueber does not comprise first and second strips portions that aid in providing a narrowing visual effect in the rear to front direction. However, Zider et al., directed to the analogous art of golf club putters that utilize alignment means, teaches the following features to be known in the art: an alignment aid including a plurality of strip portions spaced apart across the center surface, wherein at least a portion of the plurality of strip portions have a first end proximate a first transition portion, the first ends coinciding with a first axis that is substantially parallel with the first transition portion, wherein at least a portion of the plurality of strip portions have a second end proximate the second transition portion, the second ends coinciding with a second axis that is substantially parallel with the second transition portion, wherein any two adjacent strip portions of the plurality of strip portions are parallel with one another (Fig. 2A; paragraphs [0021]-[0022]). At time of applicant’s effective filing, one ordinary skill in the art would have found it obvious to substitute the markings of Zider et al. for the markings of Hueber. The motivation to combine is to provide an “alignment system” for the golfer to aid in setting up to a golf ball and provide alignment during the swing. Such modification is considered to have a reasonable expectation of success since the alignment strips can be easily formed by various known means (i.e. printing, engraving, machining, etc.). The combination of Hueber and Zider et al. is considered to teach wherein the first and second transition portions, and alignment aid, cooperate to provide a visual narrowing effect in the rear to front direction of the golf club head and therefore compliment each other. Moreover, since the second ends of the strips are positioned at the longitudinal axis, they are also construed as being “proximate” the center longitudinal axis. Applicant may amend to “proximate to and spaced from the center longitudinal axis” to distinguish. 
Admittedly, from the combination, there is not express teaching of the first ends and second ends being coincident with first and second axes that are parallel with the first and second transition portions (with respect to claim 8), wherein any two adjacent strip portions differ in length and width (with respect to claim 8), wherein the first and second axes intersect at a point in front of the face (with respect to claim 10), and wherein the plurality of strips are unevenly spaced apart (with respect to claim 14). However, these specific limitations of the claimed strip portions of the alignment aid are considered printed matter that does not have a new and unobvious functional relationship with the substrate that it is positioned thereon. In support of this position, examiner refers to the printed matter legal analysis set forth above. Specifically, the claimed printed matter does not depend on the substrate like the algorithmic based digit pattern in Gulack depended on the “endless” structure of the band. Notably, the putter can be oriented with a “narrowing effect” without the claimed printed matter, as the stepped transition regions clearly provide this effect. Indeed, Applicant’s putter embodiment in Fig. 55 and corresponding disclosure at paragraphs [0207] admit that “a visual narrowing effect” is achieved without the claimed printed matter. Also, different indicia can be used to provide a visual narrowing effect, as evidenced by Fig. 58 of applicant’s specification, undermining a new and unobvious functional relationship between the printed matter and substrate. Unlike Miller and Gulack, the printed matter, according to applicant’s specification can be arranged in a multitude of configurations. Specifically, the first and second strips may “differ in shape (e.g. width, length, and/or height), and/or visual appearance” (paragraph [0212]), or be “spaced” differently, (paragraph [0213]), or extend “continuously or discontinuously”, and they can even be positioned at different regions of the substrate Id.  Applicant further contemplates strips of different “surface area” strips with non-linear arrangements, including “curved, stepped, zigzagged, winding, oscillating, twisting, and the like”. The strips can be “comingled” or “interconnected”.  The printed matter can be arranged at multiple levels, including “recessed” or “raised”. In sum, there is not a new and unobvious functional relationship between the above claimed arrangements of the first and second strips and the substrate it is imprinted thereon. As such, no patentable weight is afforded to the following arrangements of the first and second strips: the first ends and second ends being coincident with first and second axes that are parallel with the first and second transition portions (with respect to claim 8), wherein any two adjacent strip portions differ in length and width (with respect to claim 8), wherein the first and second axes intersect at a point in front of the face (with respect to claim 10), and wherein the plurality of strips are unevenly spaced apart (with respect to claim 14).
With respect to claim 13, secondary reference Zider et al. expressly teaches wherein the alignment aid is “etched” onto the center surface (paragraph [0021]) – the motivation to combine is the same as stated above. Additionally, applying the alignment indicia via etching ensures prolonged durability of the indicia compared to printed indicia which are known to fade over time. Regarding the claim requirement that the etching be performed via “laser”, such limitation is directed to “produce by process”. Per MPEP 2113, “PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS” - "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Claims 15-20 are rejected based on the combined teachings of Hueber and Zider and legal analysis set forth above in the rejection of claims 1-14. 


Response to Arguments
4.	Applicant's arguments filed 11/14/22 have been fully considered but they are not persuasive.  Applicant argues that the first and second strip portions are not printed matter. Examiner respectfully disagrees. At paragraphs [0208], [0210], [0220] of applicant’s printed publication it is expressly taught that the strips can be formed by “painted” on the golf club. Applicant’s arguments concerning the functional relationship of the printed matter are generally conclusory. Applicant fails to proffer any support establishing a new and unobvious functional relationship between the strip portions and golf club. 


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Hilton et al. (US Pat. No. 8,480,504)..
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D DENNIS/Primary Examiner, Art Unit 3711